internal_revenue_service number release date index number ----------------------- ---------------------------- --------------------- -------------------------------- -------------------------------------------- in re --------------------------------------------------- --------------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ----------------- telephone number --------------------- refer reply to cc psi b05 plr-155465-09 date date legend parent utility county project dear ------------ ----------------------------------------------- -------------------------------------------------------------------------- ----------------------------------- --------------------------------------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of parent by its authorized representative requesting rulings under sec_118 of the internal_revenue_code facts utility is a subsidiary of parent and a member of parent’s affiliated_group that files a consolidated_return utility is in the business of generating transmitting and distributing electric energy county decided to proceed with project the purpose of project is to widen a public highway that is an important commuter connection as part of project county or another governmental subdivision acting as the agent of county will make payments to utility for the purpose of relocating the existing overhead electrical transmission line and related equipment the transmission line plr-155465-09 county’s purpose for relocating the transmission line is to accommodate the widening of a public highway the relocation of the transmission line does not directly benefit particular customers or potential customers of utility in their capacity as customers parent represents the following under penalties of perjury the relocation of the transmission line is not a prerequisite to the provision of any services the relocated transmission line will not provide any additional or upgraded electric service beyond what it currently provides the residents of any future development could become electric customers of utility but they will not be served by the transmission line parent requests a ruling that the payments by county or another governmental subdivision acting as the agent of county to utility for project for the purpose of relocating the transmission line are not a contribution_in_aid_of_construction ciac under sec_118 and are a contribution to the capital of utility under sec_118 law and anaysis sec_61 and sec_1_61-1 of the income_tax regulations provide that gross_income means all income from whatever source derived unless excluded by law sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_118 provides that for sec_118 purposes the term contribution_to_the_capital_of_the_taxpayer does not include any ciac or any other contribution as a customer or potential customer the house ways_and_means_committee report for the tax_reform_act_of_1986 explains that property including money is a ciac rather than a capital_contribution if it is transferred to provide or encourage the provision of services to or for the benefit of the person transferring the property h_r rep no 99th cong 1st sess vol c b the house report a utility has received property to encourage the provision of services if the receipt of the property is a prerequisite to the provision of the services if the receipt of the property results in the provision of services earlier than would have been the case had the property not been received or if the receipt of the property otherwise causes the transferor to be favored in any way however a transfer of property is not a ciac where it is clearly shown that the benefit of the public as a whole was the primary motivating factor in the transfer notice_87_82 1987_2_cb_389 provides that a payment received by a utility is not a ciac if it does not reasonably relate to the provision of services by the utility or for the benefit of the person making the payment but rather relates to the benefit of the public at large notice_87_82 provides as an example of a payment benefiting the public at large a relocation payment received by a utility under a government program to place utility lines underground in that situation the relocation payment is not considered a ciac where the relocation is undertaken for purposes of community aesthetics and public safety and does not directly benefit particular customers of the utility in their plr-155465-09 capacity as customers notice_87_82 provides that similar principles apply where the utility is being reimbursed for the costs of relocating utility lines to accommodate the construction or expansion of a highway and not for the provision of utility_services the payments by county to utility for project for the purpose of relocating the transmission line will benefit the public at large by widening a public highway therefore we conclude that the payments by county to utility for project for the purpose of relocating the transmission line fall within the public benefit exception described in the house report and in notice_87_82 and are not a ciac under sec_118 next we must decide whether the payments qualify as a contribution_to_capital under sec_118 the legislative_history of sec_118 provides in part as follows this sec_118 in effect places in the code the court decisions on the subject it deals with cases where a contribution is made to a corporation by a governmental_unit chamber of commerce or other association of individuals having no proprietary interest in the corporation in many such cases because the contributor expects to derive indirect benefits the contribution cannot be called a gift yet the anticipated future_benefits may also be so intangible as to not warrant treating the contribution as a payment for future services s rep no 83rd cong 2d sess in 319_us_98 the court held that payments by prospective customers to an electric utility company to cover the cost of extending the utility s facilities to their homes were part of the price of service rather than contributions to capital the case concerned customers payments to a utility company for the estimated cost of constructing service facilities primary power lines that the utility company otherwise was not obligated to provide the customers intended no contribution to the company s capital later in 339_us_583 the court held that money and property contributions by community groups to induce a shoe company to locate or expand its factory operations in the contributing communities were nonshareholder contributions to capital the court reasoned that when the motivation of the contributors is to benefit the community at large and the contributors do not anticipate any direct benefit from their contributions the contributions are nonshareholder contributions to capital id pincite plr-155465-09 finally in 412_us_401 the court in determining whether a taxpayer was entitled to depreciate the cost of certain facilities that had been funded by the federal government held that the governmental subsidies were not contributions to the taxpayer s capital the court recognized that the holding in detroit edison co had been qualified by its decision in brown shoe co the court in chicago burlington quincy railroad co found that the distinguishing characteristic between those two cases was the differing purpose motivating the respective transfers in brown shoe co the only expectation of the contributors was that such contributions might prove advantageous to the community at large thus in brown shoe co since the transfers were made with the purpose not of receiving direct services or recompense but only of obtaining advantage for the general community the result was a contribution_to_capital the court in chicago burlington quincy railroad co also stated that there were other characteristics of a nonshareholder contribution_to_capital implicit in detroit edison co and brown shoe co from these two cases the court distilled some of the characteristics of a nonshareholder contribution_to_capital under both the and codes first the payment must become a permanent part of the transferee s working_capital structure second it may not be compensation such as a direct payment for a specific quantifiable service provided for the transferor by the transferee third it must be bargained for fourth the asset transferred foreseeably must benefit the transferee in an amount commensurate with its value fifth the asset ordinarily if not always will be employed in or contribute to the production of additional income and its value assured in that respect the payments by county to utility for project for the purpose of relocating the transmission line contain the characteristics of a nonshareholder contribution_to_capital described in chicago burlington quincy railroad co therefore we conclude that the payments by county to utility for project for the purpose of relocating the transmission line are a contribution to the capital of utility under sec_118 conclusion accordingly based on the foregoing analysis and the representations made we conclude that the payments made by county or another governmental subdivision acting as the agent of county to utility for project for the purpose of relocating the transmission line and related equipment are not a ciac under sec_118 and are a contribution to the capital of utility under sec_118 except as specifically set forth above no opinion is expressed or implied regarding the federal_income_tax consequences of the above described facts under any other provision of the code or regulations plr-155465-09 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this ruling_request a copy of this letter is being sent to parent’s authorized representative sincerely nicole r cimino senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 cc
